—In related visitation proceedings pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Orange County (Kiedaisch, J.), entered December 22, 1998, as, after a hearing, modified her visitation schedule.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The determination of the Family Court, which observed the witnesses, is entitled to great deference and will not be disturbed unless it lacks a sound and substantial basis in the record (see Matter of Ford v Peele, 250 AD2d 767). The testimony adduced at the hearing was sufficient to support the Family Court’s determination that a modification of the mother’s visitation was in the best interests of the child.
The mother’s remaining contentions are without merit. Ritter, J.P., Altman, Smith and Goldstein, JJ., concur.